On the first day of the term MARR moved for judgment by default, as no plea had been put in.
The motion is improper at this time. At the last term three months were allowed the defendant to put is his plea, — this has not been done, but we cannot entertain the motion until the cause is called in course, when a judgment by default *Page 263 
may be entered as of last term, and a writ of inquiry executed immediately, thereby putting the plaintiff in as good a situation as if the pleadings had been made up.1
1 Tidd's Pr. 135, 6th Dub. ed. 1796.